Case: 10-20602 Document: 00511425996 Page: 1 Date Filed: 03/28/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 28, 2011
                                     No. 10-20602
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

GEORGE D. LA BLANCHE, III,

                                                   Plaintiff-Appellant

v.

PRAIRIE VIEW A & M UNIVERSITY; KPVU RADIO; CHERYL GRANGER
BROOKS; JEFFREY KELLEY; FRED WASHINGTON, Vice President Auxiliary
Services; ALBERT GEE, Assistant Vice President Human Resources; RADHIKA
AYYAR, Director Employee Services,

                                                   Defendants-Appellees


                   Appeals from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:09-CV-2978


Before WIENER, PRADO and OWEN, Circuit Judges.
PER CURIAM:*
       George D. La Blanche, III, moves this court for authorization to proceed
in forma pauperis (IFP) on appeal. Insofar as La Blanche wishes to appeal the
order dismissing his suit, we lack jurisdiction to consider the correctness of this
judgment due to his failure to timely notice an appeal from it. See Bowles v.
Russell, 551 U.S. 205, 214 (2007). However, he did timely notice his appeal from

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-20602 Document: 00511425996 Page: 2 Date Filed: 03/28/2011

                                  No. 10-20602

the magistrate judge’s denial of his postjudgment motion, which is best classed
as arising under Federal Rule of Civil Procedure 60(b). See Harcon Barge Co. v.
D & G Boat Rentals, Inc., 784 F.2d 665, 667 (5th Cir. 1986) (en banc). We thus
consider whether La Blanche has shown that he should be permitted to proceed
IFP in this appeal from the denial of his Rule 60(b) motion. The appellee has
filed a motion for summary affirmance and to stay the briefing deadlines.
      La Blanche asserts that he is impoverished and that the magistrate judge
was biased. Additionally, he avers that the magistrate judge had jurisdiction
over his suit, that he did not raise a Title VII claim, and that he raises a valid
retaliation claim. These allegations are insufficient to show that La Blanche will
raise a nonfrivolous issue on appeal. See Carson v. Polley, 689 F.2d 562, 586 (5th
Cir. 1982). Consequently, all outstanding motions are DENIED, and this appeal
is DISMISSED as frivolous. See 5 TH C IR. R. 42.2.




                                        2